1754782DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/10/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging unit & information acquisition unit in claims 1 & 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20220011132, hereinafter Jia) in view of Uba (US 20220009524, hereinafter Oba).   
Regarding Claim 1, Jia discloses safety drive assist apparatus to be applied to a vehicle ([0017], FIG. 1, navigation and driver fatigue recognition system for vehicles; [0035]), the safety drive assist apparatus comprising:
 an imaging unit configured to capture an image of an occupant inside the vehicle ([0035], FIG. 1,  fatigue detector 106 includes a capture device 103, a driver behavior detector 105);
an information acquisition unit provided inside and outside the vehicle and configured to acquire information ([0036], FIG. 1,   monitoring and identifying driver behaviors based on captured driver motion and/or audio data using one or more capturing devices positioned within the cab, such as sensor 103A, camera 103B or microphone 103C);
a first determination processor configured to determine a physical fatigue level of the occupant inside the vehicle([0029], providing mechanism to capture driver behaviors, using both audio and/or visual techniques, to identify various types of driver behaviors, such as fatigue-related behaviors over a predefined period in order to create a historical map that includes fatigue driver information) on a basis of the image of the occupant inside the vehicle captured by the imaging unit or the information ([0035], FIG. 1,  fatigue detector 106 includes a capture device 103, a driver behavior detector 105, an associated profile 107, one or more processors 108, a machine learning engine 109, an input/output (I/O) interface 110, a memory 112, a display 114, a communication device 116, and a database 118);
a second determination processor configured to determine a mental fatigue level of the occupant inside the vehicle ([0029], capturing and collecting driver behaviors  for a number of drivers in real-time in order to create a moment map including fatigue driver information and generate a personalized map that includes the current driver fatigue information using historical map and the moment map, along with the detection of driver behavior for a current driver of a vehicle and  generate various alerts and actions to the current driver in order to prevent unsafe driving, such as falling asleep at the wheel, as well as to alert or warn the current driver of unsafe driving from drivers neighboring vehicles)ed for a number of drivers in real-time in order to create a moment map that includes fatigue driver information and generate a personalized map that includes the current driver fatigue information using historical map and the moment map, along with the detection of driver behavior for a current driver of a vehicle and  generate various alerts and actions to the current driver in order to prevent unsafe driving, such as falling asleep at the wheel, as well as to alert or warn the current driver of unsafe driving from drivers neighboring vehicles) on the basis of the image of the occupant inside the vehicle captured by the imaging unit or the information ([0035], FIG. 1,  fatigue detector 106 includes a capture device 103, a driver behavior detector 105, an associated profile 107, one or more processors 108, a machine learning engine 109, an input/output (I/O) interface 110, a memory 112, a display 114, a communication device 116, and a database 118); and
a search control processor configured to search for a recommended traveling route and a recommended stop-by point on a basis of a search condition, and propose one or both of the recommended traveling route and the recommended stop-by point to the occupant, the search condition being based on one or both of first determination information obtained by the first determination processor upon determining the physical fatigue level and second determination information obtained by the second determination processor upon determining the mental fatigue level ([0031], assisting drivers  in finding routes to destinations and  directing a driver with turn-by-turn instructions in real-time during the course of driving using a navigation system to plan routes while monitoring or keeping apprised of current traffic conditions, weather conditions, or other factors that may adversely affect traveling in combination with  personalization of routing a vehicle based on the particular needs of a driver such as showing different levels of fatigues like initial signs of fatigue may require a warning to get rest, whereas a driver that shows full signs of fatigue may require a recommendation to the nearest rest stop).
Jia  does not explicitly disclose to acquiring biometric information of the occupant.
Oba teaches acquiring biometric information of the occupant ([0180] FIG. 10, data acquisition unit 102 includes a face recognition device, a driver eye tracker, a driver head tracker, and the like as detectors for obtaining the biological activity observable information of the driver; [0181], the data acquisition unit 102 includes a biological signal (vital signal) detector as a detector for obtaining the biological activity observable information of the driver).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of acquiring biometric information of the occupant as taught by Oba ([0181]) into the imaging system of Jia in order to provide the driver to switch from automatic driving to manual driving and that perform safe control in a case where the driver refuses to do so (Oba, [0001]) resulting in the predictable result of improving the safety of the operator in reliable manner.
Regarding Claim 2, Jia in view of Uba discloses the safety drive assist apparatus according to claim 1, further comprising a third determination processor configured to determine a rest state of the occupant inside the vehicle on the basis of the image of the occupant inside the vehicle captured by the imaging unit or the information including the biometric information of the occupant inside and outside the vehicle acquired by the information acquisition unit, wherein the search control processor is configured to search for the recommended traveling route and the recommended stop-by point on a basis of a search condition based on at least one of the first determination information, the second determination information, or third determination information obtained by the third determination processor upon determining the rest state, and propose one or both of the recommended traveling route and the recommended stop-by point to the occupant ([0031], assisting drivers  in finding routes to destinations and  directing a driver with turn-by-turn instructions in real-time during the course of driving using a navigation system to plan routes while monitoring or keeping apprised of current traffic conditions, weather conditions, or other factors that may adversely affect traveling in combination with  personalization of routing a vehicle based on the particular needs of a driver such as showing different levels of fatigues like initial signs of fatigue may require a warning to get rest, whereas a driver that shows full signs of fatigue may require a recommendation to the nearest rest stop).
Regarding Claim 3, Jia in view of Uba discloses the safety drive assist apparatus according to claim 2, wherein in a case where
the recommended traveling route is set a fatigue level of the occupant is a predetermined level or higher, the fatigue level being determined by the search control processor on the basis of one or both the first determination information, and the second determination information, and including the physical fatigue level and the mental fatigue level of the occupant ([0072], determine the fatigue level for a segment in the history fatigue map (HFMap)206, a fatigue score s1 is calculated using the factors in the parameter set according to the formula(1), with parameter set includes the following factors: w1: time duration, w2: number of users, w3: road scenario, w4: fatigue time, w5: fatigue duration, w6: climate, and w7: all driver long term driving patterns), and 
the third determination processor determines that the occupant has not taken a predetermined rest or more,  the search control processor is configured to use the search condition for decreasing the fatigue level to search for the recommended traveling route and the recommended stop-by point, and propose changing one or both of the recommended traveling route and the recommended stop-by point to the occupant ([0083], the level of driver fatigue determines how the system 100 responds to the detected driver fatigue. For example, a driver 102 with a lower level of fatigue may only be issued a warning 210 (visual and/or audible) by navigation system 120, whereas a driver 102 with a higher level of fatigue may be issued a warning 210 and re-routed to an alternative route 226 by navigation system 120);
Regarding Claim 4 and 5, Analogous rejection as the rejection of Claim 3 applies.
Regarding Claim 6, Apparatus claim 6 of using the corresponding limitations claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487